Citation Nr: 0710779	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for peptic ulcer disease 
with antrectomy, vagotomy, subtotal gastrectomy, and 
postgastrectomy syndrome.   



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.Horrigan, Counsel 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1982 to December 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

In May 2005 in writing, the veteran withdrew her request for 
a hearing before the Boad. 

The veteran has also raised the claim of secondary service 
connection for gastrointestinal disability due to medication 
for her service-connected disabilities, which is referred to 
the RO for appropriate action.   


FINDING OF FACT

Peptic ulcer disease with antrectomy, vagotomy, subtotal 
gastrectomy, and postgastrectomy syndrome was not 
affirmatively shown during service; peptic ulcer was not 
manifested to a compensable degree within one year following 
separation from service discharge, and the current peptic 
ulcer disease with antrectomy, vagotomy, subtotal 
gastrectomy, and postgastrectomy syndrome is otherwise 
unrelated to service.


CONCLUSION OF LAW

Peptic ulcer disease with antrectomy, vagotomy, subtotal 
gastrectomy, and postgastrectomy syndrome was not incurred in 
or aggravated by service, and service connection for peptic 
ulcer disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2004 and February 2007.  The notice 
included the type of evidence needed to substantiate the 
claim for service connection, namely, evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that she 
could submit private medical records or authorize VA to 
obtain private medical records on her behalf.  


The veteran was asked to submit any evidence that would 
include that in her possession.  The notice included the 
provision for the effective date, that is, the date of 
receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of a claim).  

To the extent that the VCAA notice about the degree of 
disability came after the initial adjudication by the RO, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication, but as the Board is 
denying the claim, no disability rating will be assigned, so 
there can be no possibility of any prejudice to the veteran 
with respect to any such defect in the timing of the VCAA 
notice.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded a VA  
examination to evaluate her claim.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty in service. 38 
U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Where a veteran who served for ninety days develops peptic 
ulcer disease to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Factual Background 

The service medical records show that in November 1982 the 
veteran complained of abdominal cramping, nausea, and 
intermittent diarrhea associated with fatty and spicy foods.  
The assessment was peptic ulcer disease versus gall bladder 
disease versus irritable bowel syndrome.  A cholecystogram 
was normal and an upper gastrointestinal series showed no 
evidence of peptic ulcer disease or an inflammatory 
condition.  The veteran was seen in December 1982 with 
complaints of abdominal cramping, and diarrhea with an 
impression of acute gastroenteritis. The veteran was seen in 
August 1986 with complaints that included diarrhea, nausea, 
and vomiting.  The impression was viral gastroenteritis. In 
February 1989 the veteran was seen with complaints that 
included stomach cramps and diarrhea. The impression was 
acute gastroenteritis.  In April 1998, the veteran was seen 
with complaints of heartburn and indigestion.  The assessment 
was dyspepsia.  The report of separation examination is not 
of record.

During service, the veteran was seen at a university clinic 
in January 1993 for mild heartburn, loose stools, and "gas 
noises."  History included occasional abdominal cramping and 
the impression was gastritis.  

After service on VA examination in February 2000, the veteran 
denied symptoms of dyspepsia, nausea, vomiting, heartburn, or 
digestive problems.  

Private medical records disclose that in January and February 
2001 the veteran complained of acid reflux, indigestion, and 
irritable bowel symptoms.  The assessment was 
gastroesophageal reflux disease.  

Private medical records show that in April 2003 the veteran 
had a sudden episode of gastrointestinal bleeding.  An 
esophagogastroduodenoscopy revealed a bleeding ulcer in the 
area of the duodenum.  In May 2003, the veteran was again 
treated for upper gastrointestinal bleeding.  During a 
hospitalization in July 2003 the veteran underwent an 
antrectomy, vagotomy, and subtotal gastrectomy.  
Subsequently, postgastrectomy syndrome was a concern. 

In statements in January 2004 and May 2005, a private 
physician stated that the veteran had peptic ulcer disease 
while on active duty and that the scar tissue found during 
surgery for peptic ulcer disease in 2003 was a continuation 
of the disease process.  The physician also stated that on 
two occasions in 1982 and 1983 the differential diagnosis 
included peptic ulcer disease.  The physician stated too that 


peptic ulcer disease does not necessarily mean the presence 
of an ulcer but also involves hyperacidity, resulting in 
abdominal pain, which was documented during service. 

On VA examination in May 2004, after a review of the record, 
including the service medical records, the VA physician 
expressed the opinion that the only inservice episode 
compatible with peptic ulcer disease occurred in April 1998 
when dyspepsia was noted, but it was less likely than not 
that dyspepsia was the cause or indication of the veteran's 
eventual peptic ulcer disease. 

Analysis

Although abdominal cramping was documented during service in 
1982 and 1989, the combination of manifestations sufficient 
to identify peptic ulcer disease and sufficient observation 
to establish chronicity at the time was not shown as an upper 
gastrointestinal series in 1982 was negative for evidence of 
an ulcer or inflammation and no health-care professional 
during service actually identified peptic ulcer disease other 
than as a differential diagnosis.  As for the one documented 
complaint of indigestion in 1998, again the combination of 
manifestations sufficient to identify peptic ulcer disease 
and sufficient observation to establish chronicity at the 
time was not established, rather the complaint was an 
isolated finding.  As peptic ulcer disease was not 
affirmatively shown to be present during service, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim. 

After service, the veteran complained of indigestion in 2001, 
which was associated with gastroesophageal reflux disease.  
It was not until 2003 that peptic ulcer was found after the 
veteran was evaluated for upper gastrointestinal bleeding, 
which was beyond the one-year presumptive period for 
manifestation of peptic ulcer disease under 38 U.S.C.A. 
§§ 1112, 1137.  Moreover, the period without documented 
complaints of indigestion from 1998 to 2001 and from 2001 to 
2003 opposes, rather than supports, continuity of 
symptomatology. 

The remaining theory of service connection, that is, service 
connection may be granted for a disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

On this question, there is evidence in favor of the claim.  A 
private physician has expressed the opinion that veteran had 
peptic ulcer disease while on active duty and that the scar 
tissue found during surgery for peptic ulcer disease in 2003 
was a continuation of the disease process.  The physician 
also stated that peptic ulcer disease does not necessarily 
mean the presence of an ulcer but also involves hyperacidity, 
resulting in abdominal pain, which was documented during 
service.

The Board has considered the private physician's opinion, but 
rejects the opinion as speculative because an upper 
gastrointestinal series in 1982 found no evidence of peptic 
ulcer disease or any inflammatory process and peptic ulcer 
disease was first documented more than 20 years later in 
2003, with but a single complaint of indigestion during 
service in 1989.  Moreover, the physician stated that peptic 
ulcer disease does not necessarily mean the presence of an 
ulcer but also involves hyperacidity, which also was not 
shown during service.  As the opinion, relies on facts not in 
the record, the opinion is speculative. 

The evidence against the claim is the report of a VA 
physician, who expressed the opinion that the only in-service 
episode compatible with peptic ulcer disease occurred in 
April 1998 when dyspepsia was noted, but it was less likely 
than not that dyspepsia was the cause or indication of the 
veteran's eventual peptic ulcer disease.  As the opinion 
accounts for the facts in the record, the Board finds the 
opinion probative of the question presented, that is, whether 
or not peptic ulcer disease, first diagnosed after service, 
had onset during service.  

In weighing the two opinions, one for and one against the 
claim, the Board rejects the favorable opinion for the reason 
articulated and finds the opinion that opposes the claim has 
greater weight. 

In the absence of an affirmative showing of peptic ulcer 
disease during service, or continuity of indigestion after 
service, or manifestations of peptic ulcer disease to a 
compensable degree within one year of service, or evidence, 
including that pertinent to service, that peptic ulcer 
disease was incurred in service, having rejected the 
favorable medical opinion as speculative, the preponderance 
of the evidence is against the claim and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 



ORDER

Service connection for peptic ulcer disease with antrectomy, 
vagotomy, subtotal gastrectomy, and postgastrectomy syndrome 
is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


